Citation Nr: 1720916	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent prior to March 25, 2015 and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for PTSD and assigned an initial 10 percent rating, effective February 6, 2009. In a February 2013 rating decision, the RO increased the evaluation of the disability to 30 percent, effective February 6, 2009.

In August 2014, this matter was remanded for further development. As the actions specified in the remand have been completed to the extent possible, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In an April 2015 rating decision, the RO increased the evaluation of the disability to 70 percent, effective March 25, 2015. Because higher evaluations are available for the service-connected disability of PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. Prior to the March 25, 2015, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by anxiety, depression, mild memory loss, and panic attacks, resulting in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. As of March 25, 2015, the competent, lay and medical evidence reflects the Veteran's symptoms of PTSD manifested by total occupational and social impairment and persistent hallucinations.  


CONCLUSIONS OF LAW

1. For the period from February 6, 2009 to March 25, 2015, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016).

2. For the period from March 25, 2015, the criteria for a disability rating of 100 percent for PTSD has been met. 38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.129, 4.130, 4.132 Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b). In March 2009, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD. Service connection was subsequently granted, and the Veteran appealed the assigned 10 percent rating, effective February 2009. In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). That burden has not been met in this case. Neither the Veteran nor his representative alleges such prejudice in this case. Therefore, no further notice is needed. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records. The Veteran was also afforded two VA examinations, in March 2015 and August 2009. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide an examination, it must ensure that the examination is adequate). In that regard, the examiner provided an in-depth report which addressed the Veteran's contentions and provided an assessment of the Veteran's current PTSD symptoms. 

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.

II. Rating Criteria 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations. 38 U.S.C.A § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). It is not expected that all cases will show all the findings specified; however, sufficiently finding to characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21(2016). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119 (1999). Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2, 4.126 (2016). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction (AOJ) on or after August 4, 2014. This appeal was pending before August 4, 2014. Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a) (2016). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). GAF scores ranging between 61 to70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships. Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

PTSD, and other psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.1300. Under Diagnostic Code (DC) 9411, for PTSD, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377.

Evaluation prior to March 25, 2015 

A February 2009 Veteran center intake reported that the Veteran's PTSD severity was mild. He did not have any delusions, disorganized thinking, or hallucinations. The Veteran did not have any suicidal or homicidal thoughts. His physical appearance was unkempt and his speech was appropriate. However, his motor activity was tense. See February 2009 Veteran Center Intake Notes.

An April 2009 psychology note indicated the Veteran was not having any current thoughts of self-harm or suicidal thoughts, with no prior history attempts. The Veteran had positive coping skills and positive problem solving skills. See April 2009 Psychology Note. 

In April 2009 the Veteran underwent a PTSD assessment. He reported that he had concerns with his depressive mood changes. He indicated he had little interest in doing things; he was feeling depressed, and had bad thought about himself. The Veteran had trouble concentrating and was having panic attacks. Additionally, he was experiencing memory, anger, and sleep problems. See April 2009 Mental Health Consult.   

The Veteran was afforded a VA examination in August 2009. The Veteran reported that he was retired and worked part-time sometimes. He worked at Boeing for 23 years and as a letter carrier for 7 years. He was divorced from his second marriage and ran away from his friends and relatives. The Veteran was not currently undergoing treatment and did not take any medication for PTSD. The Veteran's mood was depressed. Additionally, he reported having sleep impairment and he was prescribed Ambien. The Veteran reported that he had panic attacks in which talking to people makes him anxious. He did not report having hallucinations, obsessive behavior, homicidal, or suicidal thoughts. The VA examiner provided the Veteran a GAF score of 65 and indicated that the Veteran was capable of managing his own affairs. The examiner stated that his PTSD symptoms were mild and were not severe enough to interfere with occupational and social functioning. See August 2009 VA Examination.

Later in November 2009 a Veteran center intake evaluation indicated that the Veteran did not have delusions, disorganized thinking, or hallucinations. He had no suicidal or homicidal thoughts. The Veteran complained of anger, poor sleep, nightmares, feeling tense, panic attacks. Also he had history of chasing friends away and a tendency to isolate himself. His physical appearance was neat and speech was appropriate. See November 2009 Veteran Intake. 

An April 2010, client treatment plan note indicated the Veteran would attend group therapy. Additionally, he reported symptoms of loss of appetite, insomnia, loss of concentration, and feeling worthless. See April 15, 2010 Client Treatment note.  VA Treatment records from 2009 to 2012 revealed that Veteran was attending group therapy for his PTSD. The records reflected symptoms of depression, panic attacks, sleep difficulty due to nightmares, and loss of concentration. 

A July 2014 physician note indicated that the Veteran was not gravely disabled due to a mental disorder. He did not display mental impairments that would increase a risk to himself or others. See July 2014 Physician Note.  

Applying the relevant diagnostic criteria to the medical evidence, the Board finds that the Veteran's PTSD disorder does not meet the criteria for a rating in excess of 30 percent prior to March 25, 2015. See 38 C.F.R. § 4.130, DC 9411. The evidence of record during that time showed the Veteran exhibited depression, anxiety, and panic attacks, which warranted at most a 30 percent rating. A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. For the most part, the Veteran's PTSD during this time period were described as being no more than mild, and "not gravely disabled."  During the 2009 examination, the Veteran did not report having hallucinations, obsessive behavior, homicidal, or suicidal thoughts. Additionally, in a July 2014 outpatient treatment note, the Veteran did not display mental impairments that would pose a risk to himself or others, and was deemed not gravely disabled.  

In summary, prior to the March 25, 2015, the competent, lay and medical evidence reflects the Veteran's PTSD manifested by anxiety, depression, mild memory loss, and panic attacks, resulting in no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).

Evaluation as of March 25, 2015  

The Veteran was afforded another VA examination in March 2015. The Veteran was reported to have PTSD and severe major depression. The examiner noted that the Veteran had several symptoms which overlapped, making it difficult to distinguish which symptoms were attributable to each diagnosis without resorting to speculation. The Veteran reported that he worked for River Authority in 2013 and one day just stopped going to work. He did not want to face anyone and did not want to deal with it. The examiner opined that the Veteran had total occupational and social impairment. This examination revealed that the Veteran had the following symptoms: persistent hallucinations, spatial disorientation, difficult adapting to stressful circumstances, flattened affect, difficult understanding complex commends, difficult in establishing and maintaining effective work and social relationships, impaired judgment, panic attacks, mild memory loss, chronic sleep impairment, suspiciousness, and anxiety. Additionally, the Veteran had neglected his personal appearance and hygiene.   

Applying the relevant diagnostic code to the medical evidence, the Board finds that the Veteran's PTSD disorder meets the criteria for a rating of 100 percent rating from March 25, 2015. The 2015 VA examination revealed the Veteran had total occupational and social impairment due to symptoms such as persistent hallucinations and spatial disorientation. For example, the Veteran reported working for River Authority in 2013 and one day stopped going to work because he did not want to face anyone and did not want to deal with it. Further, he neglected his personal appearance and hygiene by refusing to (shower, comb his hair, wash his clothes, etc). He displaced symptoms such as persistent hallucinations, spatial disorientation, difficult adapting to stressful circumstances, flattened affect, difficult understanding complex commends, difficult in establishing and maintaining effective work and social relationships, impaired judgment, and panic attacks.  Thus the evidence supports the assignment of a 100 percent disability rating for this time period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.132 Diagnostic Code 9411 (2016).

ORDER

For the period from February 6, 2009 to March 25, 2015, the criteria for a disability rating in excess of 30 percent for PTSD is denied.

For the period from March 25, 2015, a disability rating of 100 percent for PTSD is granted. 


REMAND

A TDIU claim is raised by the record. During the 2015 VA examination, the Veteran reported that he last worked in 2013. The examiner opined that that Veteran has a total occupational and social impairment due to symptoms of PTSD. See March 2015 VA Examination.  Prior to that date, however, the Veteran has not met the rating threshold for consideration of a schedular rating.  An extra-schedular rating for that period, however, can be considered.  

The Veteran is competent and credible to report when he last worked. The Board finds this report of his last time working since 2013 credible. Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the last time her worked.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a TDIU claim form and a duty-to-assist letter notifying the Veteran as to how to substantiate a TDIU claim pursuant to 38 C.F.R. § 3.159.

2. With appropriate authorization from the Veteran, obtain and associated with the claims file or electronic record any private mental health treatment records identified by the Veteran.

3. After completion of the above directives, determine the extent of the Veteran's employment throughout the appeal period, but in particular, prior to the award of the 100 percent schedular rating, March 25, 2015, and whether such employment was gainful employment. If it is determined that the Veteran's employment during any part of the period covered by this claim is not gainful, then refer the issue of entitlement to a TDIU to the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16.

4. If the benefit sought on appeal is not granted, the Veteran and the representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


